Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
   Claims 1, 6 – 13 and 18 - 22 have been examined in this application. This is a Final Rejection in response to Applicant remarks filed on 09/21/2022 .  The Information Disclosure Statement (IDS) filed on September 23rd , 2022 has been acknowledged by the Office.
Drawings
The applicant has amended the Paragraph [0027] of the Specification to include a reference to character 704 of the drawings. The objections have been withdrawn in light of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8–10, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0579381 A2 to Tapel et. al.(Tapel hereafter) in view of  KR 20100006041 U to  Min-young (Min-young hereafter) in further view of WO 0187121 A2 to Chaffee (Chaffee hereafter)
As per claim 1, Tapel teaches A mattress system comprising:  (see 10—Fig. 1: ) an encasement (see 12—Fig. 1: ) having a tub compartment (see 26,57—Fig. 2: ) laterally extending from a head portion of the encasement and a foot portion of the encasement (see Col 4 Lines 16 - 20: "A rectangular foam bottom sheet 26 is provided in the bottom of and extends the full width and length of the lower cover portion 12"),the tub compartment having a relatively narrower section towards the foot portion of the encasement(see 58—Fig. 1; Col 5 lines 28 - 32: "The sheet 57 has a rectangular cutout 58 corresponding in size to the overall rectangular dimensions of the housing 51 for the control unit, the housing 51 being snugly received within the cutout 58."), the tub compartment having a plurality of holes formed in a bottom wall of the tub compartment (see 27 & 28—Fig. 1: ) and extending from a bottom of the tub compartment to an upper surface of the tub compartment(see Col 4 lines 18 - 24: "The bottom sheet 26 has near one corner at the foot end of the mattress a shallow circular recess 27 provided for a purpose explained later. Also, a circular center hole 28 is provided through the center of the bottom sheet 26, "); a control unit (see Col 5 lines 11 – 25]; “A plastic housing 51 contains the control unit for the mattress, and has an overall shape in a top view which is approximately rectangular. ”) coupled with the encasement (see  Col 5 lines 28 - 32: ),the control unit situated within the section towards the foot portion of the encasement(see 51—Fig. 2 ;: control unit received at foot end of bed),the control unit including one or more cables extending therefrom(see 17—Fig. 2 ;Col 4 Lines 21 - 24 : "Also, a circular center hole 28 is provided through the center of the bottom sheet 26, "), each cable being threaded through one of the plurality of holes(see Col 4 Lines 23 - 25 : "...and the power and pendant cables 17 and 19 extend through the hole 28.") ;and one or more straps (see 19—Fig. 2: ) each threaded through another of the plurality of holes (see annotated Fig. 2: )

    PNG
    media_image1.png
    410
    687
    media_image1.png
    Greyscale

Tapel does not teach ;an anti-static material wrapped around a portion of each of the one or more cables.
Min-Young teaches an anti-static material wrapped around a portion of each of the one or more cables (see page 3: "the heating element 112 is provided with a copper or copper by using a composite material of a special cotton yarn and the sheath, minimizing the potential for interference, and it is desirable to maximize the electrostatic prevention and antibacterial, deodorant efficacy.").

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Min-Young with the motivation of providing an antibacterial coated cable and maximizing electrostatic prevention (see pg.3 "the heating element 112 is provided with a copper or copper by using a composite material of a special cotton yarn and the sheath, minimizing the potential for interference, and it is desirable to maximize the electrostatic prevention and antibacterial, deodorant efficacy.").
Tapel nor Min-Young  teach [one or more straps] engaged over the control unit to further secure the control unit towards the foot portion of the encasement, wherein the control unit further includes an adhesive applied to a base thereof, the adhesive adhering the control unit to a surface of the foot portion of the encasement.
Chaffee teaches [one or more straps] engaged over the control unit to further secure the control unit towards the foot portion of the encasement (see 22—Fig. 9: ), wherein the control unit further includes an adhesive applied to a base thereof (see pg.5 lines 33 -34; pg. 6 line 1: "Where at least a portion of fluid controller 80 is positioned within bladder 20, it may be connected to bladder 20 in any manner that will not interfere with the use of inflatable device 10 or allow undesired escape of fluid from bladder 20. For example, bladder 20 may be adhered or sealed to a portion of fluid controller 80, such as with an adhesive or heat seal. "), the adhesive adhering the control unit to a surface of the foot portion of the encasement (see pg.5 lines 33 -34; pg. 6 line 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Chaffee with the motivation of providing further means for containing the control unit within the mattress device (see pg. 6 lines 31 - 34  & pg. 7 lines 1 - 3 "Bladder 20 may also include structure to facilitate the connection between bladder 20 and fluid controller 80. For example, bladder 20 may have a portion constructed to facilitate connection of fluid controller 80 to bladder 20, such as a retainer 22 as illustrated in FIGS. 7 and 13. Retainer 22 may be construction in any manner that will facilitate connection between bladder 20 and fluid controller 80, such as by mechanically supporting fluid controller 80. ").
As per claim 8, Tapel teaches The mattress system of claim 1, further comprising one or more inserts to level a surface of the encasement (see  61—Fig. 2).
As per claim 9, Tapel teaches The mattress system of claim 8, further comprising one or more toppers positioned atop the encasement (see 67 & 68—Fig. 2).
As per claim 10, Tapel teaches The mattress system of claim 1, wherein the encasement is formed of a foam material (see Abstract; examiner note "Between an upper cover 11 and a lower cover 12 and between bottom foam sheet 26 and top foam sheets 67 and 68 the mattress has an inflatable bladder 41 surrounded on three sides by relatively stiff foam elements 31, 32 and 38.").
Note: The examiner defines the encasement as elements 31, 32, 38 and 26 as shown in Fig. 2
As per claim 18, Tapel teaches The mattress system of claim 9, wherein the one or more toppers are formed of a foam material (see Abstract:  "Between an upper cover 11 and a lower cover 12 and between bottom foam sheet 26 and top foam sheets 67 and 68 the mattress has an inflatable bladder 41 surrounded on three sides by relatively stiff foam elements 31, 32 and 38.") and wherein the one or more toppers comprise a first topper and a second topper of an equal height (see Col 5 lines 54 - 56: "Provided on top of the first top sheet 67 is a second top sheet 68, which has the same length and width dimensions as the top sheet 67, and which preferably has an ILD value in the same range as the sheet 67.").
Note: The examiner notes that the toppers 67 & 68 have a combined vertical thickness of at least 2 inches (see Col6 lines 7 – 8). The examiner further notes that elements 67 & 68 may have equivalent thickness which combines to a vertical thickness of 2 inches.

As per claim 19, Tapel teaches The mattress system of claim 9, wherein the first topper and the second topper are approximately two inches in height (see Col 6 lines 18 - 21: the two inch vertical thickness of foam sheets 67 and 68 protect against puncture of the bladder in the event a hypodermic needle is inserted into the mattress unit 10).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0579381 A2 to Tapel et. al.(Tapel hereafter) in view of  KR 20100006041 U to  Min-young (Min-young hereafter) in further view of WO 0187121 A2 to Chaffee (Chaffee hereafter) in further view of U.S Patent Application US 20190075931 A1 to Yu et al. (Yu hereafter).
As per claim 6, Tapel teaches The mattress system of claim 1, further comprising: a first [bladder] situated within the tub compartment (see 41—Fig. 2: Bladder within element 41 situated within encasement element (12)) separate from the section towards the foot portion of the encasement, (see 52—Fig. 2: bladder separated from control unit by element (52)) the first [bladder] coupled to the control unit via one or more hoses extending from the control unit (see 42 & 43—Fig. 2).
Tapel does not teach a second air bladder situated within the tub compartment, the first and second air bladders coupled to the control unit via one or more hoses extending from the control unit.
Yu teaches and a second air bladder situated within the tub compartment (see 11L—Fig.8 & 11R—Fig.8; pg.7 para [0128]: "the body portion 12 forms the overall shape of the air mattress 10, and the air pocket unit 11 is inserted thereinto. The body portion 12 is provided with an air pocket unit fixing portion 121 where the air pocket unit 11 is inserted. In addition, the body portion is provided with a controller fixing portion 122 where the mattress controller 13 is mounted") the first and second air bladders coupled to the control unit(see pg.7 para [0127]: The first air pocket unit 11L and the second air pocket unit 11R are individually controlled by the mattress controller 13.) via one or more hoses extending from the control unit (see 132—Fig.10:  hoses extending from control unit).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Yu with the motivation of providing a support surface with multiple air bladders which can be independently adjusted by the control unit (see para [0127]).
Claims 11–12 and 20 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0579381 A2 to Tapel in view of U.S Patent Application US 20190075931 A1 to Yu in view of  KR 20100006041 U to  Min-young (Min-young hereafter) in further view of WO 0187121 A2 to Chaffee (Chaffee hereafter).
As per claim 11, Tapel teaches A mattress system comprising: (see 10—Fig. 1) an encasement (see 12—Fig. 1) having a tub compartment (see 26,57—Fig. 1) laterally extending from a head portion of the encasement and a foot portion of the encasement, (see Col 4 Lines 16 - 20: "A rectangular foam bottom sheet 26 is provided in the bottom of and extends the full width and length of the lower cover portion 12") the tub compartment having a relatively narrower section towards the foot portion of the encasement(see 58—Fig. 1; Col 5 lines 28 - 32: "The sheet 57 has a rectangular cutout 58 corresponding in size to the overall rectangular dimensions of the housing 51 for the control unit, the housing 51 being snugly received within the cutout 58."), the tub compartment having a plurality of holes formed in a bottom wall of the tub compartment (see 27 & 28—Fig. 1) and extending from a bottom of the tub compartment to an upper surface of the tub compartment (see Col 4 lines 18 - 24) ;a first air bladder (see 41—Fig. 2) situated within the tub compartment (see 41—Fig. 2: Bladder within element 41 situated within encasement element (12)) separate from the a control unit coupled with the encasement (see 52—Fig. 2: bladders separated from control unit by element (52));a control unit coupled with the encasement(see  Col 5 lines 28 - 32: ),the control unit situated within the section towards the foot portion of the encasement (see 51—Fig. 2 ;: control unit received at foot end of bed), the control unit including one or more cables extending therefrom (see 17—Fig. 2 ;Col 4 Lines 21 - 24 : ), each cable being threaded through one of the plurality of holes (see Col 4 Lines 23 - 25) ; and one or more straps each threaded through another of the plurality of holes (see 19—Fig. 2 ).
Tapel does not teach and a second air bladder situated within the tub compartment 
Yu teaches a second air bladder situated within the tub compartment (see 11L—Fig.8 & 11R—Fig.8; pg.7 para [0128]: "the body portion 12 forms the overall shape of the air mattress 10, and the air pocket unit 11 is inserted thereinto. The body portion 12 is provided with an air pocket unit fixing portion 121 where the air pocket unit 11 is inserted. In addition, the body portion is provided with a controller fixing portion 122 where the mattress controller 13 is mounted")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Yu with the motivation of providing a support surface with multiple air bladders which can be independently adjusted by the control unit (see para [0127]).
Tapel does not teach an anti-static material wrapped around a portion of each of the one or more cables.
Min-Young teaches an anti-static material wrapped around a portion of each of the one or more cables(see page 3: "the heating element 112 is provided with a copper or copper by using a composite material of a special cotton yarn and the sheath, minimizing the potential for interference, and it is desirable to maximize the electrostatic prevention and antibacterial, deodorant efficacy.")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Min-Young with the motivation of providing an antibacterial coated cable and maximize electrostatic prevention (see pg.3 "the heating element 112 is provided with a copper or copper by using a composite material of a special cotton yarn and the sheath, minimizing the potential for interference, and it is desirable to maximize the electrostatic prevention and antibacterial, deodorant efficacy.").
Tapel nor Min-Young  [one or more straps]  engaged over the control unit to further secure the control unit towards the foot portion of the encasement, wherein the control unit further includes an adhesive applied to a base thereof, the adhesive adhering the control unit to a surface of the foot portion of the encasement.
Chaffee teaches [one or more straps] engaged over the control unit to further secure the control unit towards the foot portion of the encasement(see 22—Fig. 9:),wherein the control unit further includes an adhesive applied to a base thereof(see pg.5 lines 33 -34; pg. 6 line 1), the adhesive adhering the control unit to a surface of the foot portion of the encasement (see pg.5 lines 33 -34; pg. 6 line 1: ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Chaffee with the motivation of providing further means for containing the control unit within the mattress device (see pg. 6 lines 31 - 34  & pg. 7 lines 1 - 3 "Bladder 20 may also include structure to facilitate the connection between bladder 20 and fluid controller 80. For example, bladder 20 may have a portion constructed to facilitate connection of fluid controller 80 to bladder 20, such as a retainer 22 as illustrated in FIGS. 7 and 13. Retainer 22 may be construction in any manner that will facilitate connection between bladder 20 and fluid controller 80, such as by mechanically supporting fluid controller 80. ").
As per claim 12, Tapel teaches The mattress system of claim 11, wherein the first and second air bladders are coupled to the control unit  via one or more hoses extending from the control unit (see 42 & 43—Fig. 2).
As per claim 20, Tapel teaches " The mattress system of claim 11, wherein the encasement is formed of a foam material (see Abstract: "Between an upper cover 11 and a lower cover 12 and between bottom foam sheet 26 and top foam sheets 67 and 68 the mattress has an inflatable bladder 41 surrounded on three sides by relatively stiff foam elements 31, 32 and 38."), and further comprising one or more inserts to level a surface of the encasement (see 61—Fig. 2).
As per claim 21, Tapel teaches The mattress system of claim 20, further comprising a first topper and a second topper positioned atop the encasement (see 67 & 68—Fig. 2: toppers 67 & 68 atop encasement 12), wherein the first topper and the second topper are formed of a foam material(see Abstract: "Between an upper cover 11 and a lower cover 12 and between bottom foam sheet 26 and top foam sheets 67 and 68"), and wherein the first topper and the second topper are of an equal height (see Col 5 lines 54 - 56).
As per claim 22, Tapel teaches The mattress system of claim 21, wherein the first topper and the second topper are approximately two inches in height (see Col 6 lines 18 - 21: the two inch vertical thickness of foam sheets 67 and 68 protect against puncture of the bladder in the event a hypodermic needle is inserted into the mattress unit 10.).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0579381 A2 to Tapel in view of  KR 20100006041 U to  Min-young in further view of WO 0187121 A2 to Chaffee in further view of U.S Patent Application US 20190075931 A1 to Yu in further view of KR 101047162 B1 to Gyu-Myeong Kim (Gyu-Myeong Kim hereafter).
As per claim 7, Tapel (modified by Min-Young and Chaffee and Yu) does not teach The mattress system of claim 6, wherein the hoses are secured to the tub compartment using  a second adhesive material.
Gyu-Myeong Kim teaches wherein the hoses are secured to the tub compartment using  a second adhesive material (see annotated Fig. 3; Claim 3: "At least one aluminum tape 24 for adhering while partially covering the hose 30 and the trench 28 is provided;").

    PNG
    media_image2.png
    294
    379
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Gyu-Myeong Kim with the motivation of bonding the hoses to the trench surface (see Abstract "The aluminum tape adheres a hose(30) and a trench(28) while partly covering them.").
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0579381 A2 to Tapel in view of U.S Patent Application US 20190075931 A1 to Yu in view of KR 20100006041 U to Min-young in further view of WO 0187121 A2 to Chaffee in further view of KR 101047162 B1 to Gyu-Myeong Kim.

As per claim 13, Tapel (modified by Yu, Min-Youn and Chaffee) does not teach The mattress system of claim 12, wherein the hoses are secured to the tub compartment using an adhesive material.
Gyu-Myeong Kim teaches wherein the hoses are secured to the tub compartment using an adhesive material (see annotated Fig. 3; Claim 3)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tapel with the teachings of Gyu-Myeong Kim with the motivation of bonding the hoses to the trench surface (see Abstract "The aluminum tape adheres a hose(30) and a trench(28) while partly covering them.").
Response to Arguments
Applicant’s arguments, see pg. 1 - 4, filed 09/21/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP 0579381 A2 to Tapel in view of  KR 20100006041 U to  Min-young in further view of WO 0187121 A2 to Chaffee. In addition, claims 7 and 13 have been rejected under 35 USC 103 by Tapel in view of  KR 20100006041 U to  Min-young in further view of WO 0187121 A2 to Chaffee in further view of KR 101047162 B1 to Gyu-Myeong Kim.
Regarding claim 1, 8–10 the applicant submits that the reference previously cited fail to disclose the base claim as amended. The examiner has relied upon Tapel modified by ( Min-young and Chaffee) to form the basis of the 103 rejection as presented above.
Regarding claim 6 , 11–12, & 18-22 the applicant submits that the reference previously cited fail to disclose the base claim as amended. The examiner has relied upon Tapel modified by ( Min-young and Chaffee and Yu) to form the basis of the 103 rejection as presented above.
Regarding claim 7 and 13 The examiner has relied upon Tapel modified by ( Min-young, Chaffee and Gyu-Myeong Kim and Yu) to form the basis of the 103 rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/07/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/8/2022